Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 04/19/2022.
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of matching graphs generated from source code. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps  “…obtaining a first control-flow graph that represents the predecessor source code snippet and a second control-flow graph that represents the successor source code snippet; aligning blocks in the first control-flow graph with blocks in the second control- flow graph based on the mapping across the first abstract syntax tree and the second abstract syntax tree; and applying the aligned blocks as inputs across a trained machine learning model to generate an alignment of nodes in the first abstract syntax tree with nodes in the second abstract syntax tree” as recited in claim 1,  “…obtain a first control-flow graph that represents the predecessor source code snippet and a second control-flow graph that represents the successor source code snippet; align blocks in the first control-flow graph with blocks in the second control-flow graph based on the mapping across the first abstract syntax tree and the second abstract syntax tree; and apply the aligned blocks as inputs across a trained machine learning model to generate an alignment of nodes in the first abstract syntax tree with nodes in the second abstract syntax tree” as recited in claim 8,  “…determine a mapping across the first abstract syntax tree and the second abstract syntax tree between pairs of matching nodes; obtain a first control-flow graph that represents the predecessor source code snippet and a second control-flow graph that represents the successor source code snippet; align blocks in the first control-flow graph with blocks in the second control-flow graph based on the mapping across the first abstract syntax tree and the second abstract syntax tree; and apply the aligned blocks as inputs across a trained machine learning model to generate an alignment of nodes in the first abstract syntax tree with nodes in the second abstract syntax tree” as recited in claim 15,
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
UPSN 20200210158 discloses analyzing software, in particular, a voluminous quantity of source code is significant burden for many computing platforms. Bugs must be found, features added, removed, and modified, all without inducing new errors. By providing a Dependency Ordered Behavior (DOB), a language-agnostic model of software may be machine-derived and associated with natural human terminology for a particular domain. As a result, software may be reviewed and/or automatically edited with confidence in knowing what portions of the code will and will not be impacted. 
UPSN 20210271965 discloses certain aspects of the present disclosure provide techniques for optimizing results generated by functions executed using a rule-based knowledge graph. The method generally includes generating a neural network based on a knowledge graph and inputs for performing a function using the knowledge graph. Inputs for the function are received and used to generate a result of the function. A request to optimize the generated result of the function is received. A loss function is generated for the neural network. Generally, the loss function identifies a desired optimization for the function. Values of parameters in the neural network are adjusted to optimize the generated result based on the generated loss function, and the adjusted values of the parameters in the neural network are output in response to the request to optimize the generated result of the function.
UPSN 20200334495 discloses the present disclosure provides computing systems and methods directed to algorithms and the underlying machine learning (ML) models for evaluating similarity between graphs using graph structures and/or attributes. The systems and methods disclosed may provide advantages or improvements for comparing graphs without additional context or input from a person (e.g., the methods are unsupervised). In particular, the systems and methods of the present disclosure can operate to generate respective embeddings for one or more target graphs, where the embedding for each target graph is indicative of a respective similarity of such target graph to each of a set of source graphs, and where a pair of embeddings for a pair of target graphs can be used to assess a similarity between the pair of target graphs.
 
Striewe, Michael, and Michael Goedicke. "A review of static analysis approaches for programming exercises." 
Baxter, Ira D., et al. "Clone detection using abstract syntax trees." 
Kikuchi, Hiroshi, et al. "A source code plagiarism detecting method using alignment with abstract syntax tree elements." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193